DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1 - 11, 13, 15, 16, 18, and 19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to because Elements 4 and 5, which are disclosed as being “not shown” in paragraph [0028], but element 5 is actually shown, while element 4 is not shown in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element “01” in FIGs 1C & D, 2C & D, 3C & D, and 5C, but is not disclosed in the specification. Paragraph [0041] recites “01”, but it is in reference to Spiro’s previous continuation work. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 06, 13 - 16, 18, 42, 49, 67, and 68, provided in the drawings, are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 72 in paragraph [0029] is not disclosed in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16, line 4 recites “generating at least on of”, however it is recommended that the phrase recites “generating at least one of”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1, line 17 recites “fabricate the pole foundation, in response to approval”, but it is unclear from claim 1 what type of approval is needed for the fabrication of the pole foundation to be performed. It is unclear if there is a budget type of approval needed, design choice, ground limitations, etc. Based on the phrase “in response to approval”, the limitation is unclear, and renders the claim vague and indefinite.

	Dependent claims 2 - 6 are rejected due to inherited claim deficiencies of claim 1.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwani (U.S. PG Pub 2001/0029432 A1), hereinafter “Gidwani”, in view of Svensson (“Design of Foundations for Wind Turbines”), hereinafter “Svensson”, and further in view of Al Hamaydeh et al. (“Optimized Frequency-Based Foundation Design for Wind Turbine Towers Utilizing Soul-Structure Interaction”), hereinafter “Al Hamaydeh”.

As per claim 1, Gidwani discloses:
	a system for producing a pole foundation, the system comprising: a remote and/or local user input device and a server (Gidwani, paragraph [0025] discloses a personal computer or server, with regards to foundations and performing analysis with regards to foundations, as disclosed in paragraph [0062].)

	having a transceiver, a memory and a processor storing and operating a software program for generating a pole foundation design (Gidwani, paragraph [0026] discloses memory, processor, and structure analysis programs.)

	a user input device communicatively coupled to the server for providing data input to the server (Gidwani, paragraph [0025] discloses users receiving and sending information to a system that includes a server, personal computer, workstation, or mainframe.)

	wherein processor of the server executes at least one artificial logic algorithm (Gidwani, paragraph [0026] discloses algorithms represented by mathematical representations stored in structure analysis program executed by a processor.)

Gidwani does not expressly disclose:
in response to receiving at least one of data input from the user input device, and
server stored and/or remotely accessed data and/or instructions, automatically generate at least one: 
pole foundation drawings in two-dimensional formats and/or three-dimensional formats; structural analysis calculations; product specifications; fabrication drawings in response to processing the pole foundation design, the structural analysis and the product specifications; and 
fabricate the pole foundation, in response to approval.

Svensson however discloses:
in response to receiving at least one of data input from the user input device, and server stored and/or remotely accessed data and/or instructions (Svensson, page 37, lines 3 - 4 discloses a user providing a drawing of the structure using CAD-like software, along with page 36, lines 14 - 15 adding a user also providing information to be used in FEM (finite element model/method) analysis.)

automatically generate at least one: 
pole foundation drawings in two-dimensional formats and/or three-dimensional formats; product specifications; structural analysis calculations; fabrication drawings in response to processing the pole foundation design, the structural analysis and the product specifications
with regards to pole foundation drawings in two-dimensional formats and/or three-dimensional formats (Svensson, page 16, lines 18 - 21 discloses a three-dimensional model set up using the design software/program.)

with regards to structural analysis calculations (Svensson, page 36, lines 18 - 32 discloses specifying parameters, including inclination, length, max pile width, cross-section type and area, moment of inertia, lateral stiffness, Young’s and Shear moduli, as the software computes internal forces, rotations and displacement for piles in a specific group as well as the lateral stiffness from the ground, with page 37, lines 1  2 adds the software specializes in structural design, and computes stresses, displacements, and strains for different elements.
In addition, software used also includes 2D finite element software, according to page 38, line 5.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani with the structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains teaching of Svensson. The motivation to do so would have been because Svensson discloses the benefit of a geotechnical design which uses a three-dimensional model, as using two-dimensional model to model piles have been found to be difficult to do in a realistic way (Svensson, Abstract (overall page 6), lines 28 - 30).

The combination of Gidwani and Svensson does not expressly disclose:
fabricate the pole foundation, in response to approval.

	Al Hamaydeh however discloses:
fabricate the pole foundation, in response to approval (Al Hamaydeh, page 1485, lines 5 - 7 discloses standard designs for the foundation system design found to be satisfactory at locations, page 1486, lines 4 - 5 discloses the design formed in terms of a steel tower support foundation, before it is installed in the field.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani and the structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains teaching of Svensson with the steel tower support foundation obtained from an optimized design teaching of Al Hamaydeh. The motivation to do so would have been because Al Hamaydeh discloses the benefit of 3D finite element models of tower-foundation-soil systems, and a foundation system design controlled by natural frequency of soil foundation structure system instead of based on strength or serviceability, along with using all-steel foundations that lowered the natural frequency when considering soul-structure interaction (SSI), which provided a more realistic estimate of the natural frequency when accounting for the natural frequency (Al Hamaydeh, page 1486, lines 7 - 15.)

	For claim 2: The combination of Gidwani, Svensson, and Al Hamaydeh discloses claim 2: The system of claim 1, wherein:
the foundation program includes data and/or instructions performed by the server to account for at least one of environmental conditions in a locality of use of the pole foundation; structural loading of the pole and pole mounted devices; codes and/or requirements of governing authorities (Svensson, page 10, lines 16 discloses codes that includes subcodes for design, with codes and subcodes used for the design, and page 37, lines 2 - 3 discloses the structural design the software performs includes the ability for a user to specify which standard the design should follow.)

optional features selected by a designer operating an input device (Svensson, page 86, lines 3 - 4 discloses input for structural design includes possible pile distribution, along with definite input of the weight of the foundation and the foundation area.)

at least one pole foundation size, material and weight optimization algorithm (Svensson, page 36, lines 21 - 32 discloses an initial 3D model is created based on specified parameters, including the cross-section area and type, and the width of the pile, a type of foundation as disclosed on page 34, starting at section 3.3.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani and the structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains teaching of Svensson with the steel tower support foundation obtained from an optimized design teaching of Al Hamaydeh, and the additional teaching of codes and subcodes used for the design of the foundation, as well as foundation weight area and possible pile distribution as input, also found in Svensson. The motivation to do so would have been because Svensson discloses the benefit of a geotechnical design which uses a three-dimensional model, as using two-dimensional model to model piles have been found to be difficult to do in a realistic way (Svensson, Abstract (overall page 6), lines 28 - 30).

For claim 3: The combination of Gidwani, Svensson, and Al Hamaydeh discloses claim 3: The system of claim 1, wherein:
the foundation program includes instructions performed by the server to generate at least one of a foundation unit cost proposal; a foundation shipping weight; a foundation shipping dimension; a quantity or pole foundations per truck flatbed size; and a shipping date corresponding to an order entry (Al Hamaydeh, page 1485, lines 5 - 7 discloses an optimization foundation system design that compiles standard designs to provide a low fabrication cost.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani and the structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains teaching of Svensson with the steel tower support foundation obtained from an optimized design teaching of Al Hamaydeh, and the additional teaching of designs that provide a low fabrication cost, also found in Al Hamaydeh. The motivation to do so would have been because Al Hamaydeh discloses the benefit of 3D finite element models of tower-foundation-soil systems, and a foundation system design controlled by natural frequency of soil foundation structure system instead of based on strength or serviceability, along with using all-steel foundations that lowered the natural frequency when considering soul-structure interaction (SSI), which provided a more realistic estimate of the natural frequency when accounting for the natural frequency (Al Hamaydeh, page 1486, lines 7 - 15.)

For clam 6: The combination of Gidwani, Svensson, and Al Hamaydeh discloses claim 6: The system of claim 1, wherein:
the server residing foundation program can retrieve data by self- initiated information query to a remote device (Gidwani, paragraph [0025] discloses users receiving and sending information to a system that includes a server, and paragraphs [0037] and [0039] adds receiving input data, including data for analysis.)

Claim 7 - 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwani (U.S. PG Pub 2001/0029432 A1), hereinafter “Gidwani”, and further in view of Svensson (“Design of Foundations for Wind Turbines”), hereinafter “Svensson”.

As per claim 7, Gidwani discloses:
a system for producing a pole foundation, the system comprising:
a user remote input device and a server (Gidwani, paragraph [0025] discloses a personal computer or server, with regards to foundations and performing analysis with regards to foundations, as disclosed in paragraph [0062].)

having: a transceiver, a memory and a processor storing and operating a software program for generating a pole foundation design (Gidwani, paragraph [0026] discloses memory, processor, and structure analysis programs.)

a user input device communicatively coupled to the server for providing data input to the server (Gidwani, paragraph [0025] discloses users receiving and sending information to a system that includes a server, personal computer, workstation, or mainframe.)

wherein the processor of the server executing at least one artificial logic algorithm (Gidwani, paragraph [0026] discloses algorithms represented by mathematical representations stored in structure analysis program executed by a processor.)

wherein the at least two modules are communicatively coupled together through the server (Gidwani, paragraph [0025] discloses a computer system with a plurality of servers and having connections to the internet to receive and send information to a plurality of users.)

	While Gidwani discloses modules in the form of software, Gidwani does not expressly disclose:
in response to receiving at least one of data input from the user input device, and server stored and/or remotely accessed data and/or instructions, wherein the program employs at least two of a specifier module, a design module, a budgeting module, a submittal module, a construction module, a procurement module, a fabrication and shipping scheduling module.

Svensson however discloses:
in response to receiving at least one of data input from the user input device, and server stored and/or remotely accessed data and/or instructions (Svensson, page 37, lines 3 - 4 discloses a user providing a drawing of the structure using CAD-like software, along with page 36, lines 14 - 15 adding a user also providing information to be used in FEM (finite element model/method) analysis.) 

wherein the program employs at least two of a specifier module, a design module, a budgeting module, a submittal module, a construction module, a procurement module, a fabrication and shipping scheduling module, 
with regards to a specifier module (Svensson, page 36, lines 18 - 32 discloses a specified pile ground computed by the software, and a three-dimensional model used with specified parameters, including cross-section type and area, length, Young’s and Shear modulus, among other parameters.)

with regards to a design module (Svensson, page 35, lines 27 - 30 discloses a design with regards to foundation is performed by a computer software, including a finite element method software.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani with the structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains teaching of Svensson. The motivation to do so would have been because Svensson discloses the benefit of a geotechnical design which uses a three-dimensional model, as using two-dimensional model to model piles have been found to be difficult to do in a realistic way (Svensson, Abstract (overall page 6), lines 28 - 30).

	For claim 8: The combination of Gidwani and Svensson discloses claim 8: The system of claim 7, wherein:
pole foundation data from at least design process through pole foundation on site delivery flows in real time between at least one human and at least one remote software module and/or between plurality of integrated modules (Gidwani, paragraph [0078] discloses information of the analysis provided to the user in real-time, with regards to foundations and performing analysis with regards to foundations, as disclosed in paragraph [0062].)

	For claim 9: The combination of Gidwani and Svensson discloses claim 9: The system of claim 7, wherein:
the design module optimizes the foundation design employing at least one parameter of: geographical location, soil condition, wind conditions, structural elements loading, architectural appearance, budget limitation (Gidwani, paragraph [0037] discloses input data for a system including geometry, nodal coordinates, material properties, load data for analysis.)

	For claim 13: The combination of Gidwani and Svensson discloses claim 13: The system of claim 7, wherein:
the construction module generates the foundation's installation document to be used by the installer in the field (Svensson, page 24, lines 14 - 16 discloses documents to build a structure based on the structural design, including descriptions and drawings, with page 87, lines 27 - 30 adds FEM models used in the structural design performed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani with the structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains teaching of Svensson, and the additional teaching of structural design performed in finite element analysis, and documents to build a structure according to the structural design, also found in Svensson. The motivation to do so would have been because Svensson discloses the benefit of a geotechnical design which uses a three-dimensional model, as using two-dimensional model to model piles have been found to be difficult to do in a realistic way (Svensson, Abstract (overall page 6), lines 28 - 30).

	For clam 15: The combination of Gidwani and Svensson discloses claim 15: The system of claim 7, wherein:
	the fabrication module automatically converts the foundation design into fabrication code that enables the fabrication machinery to produce the foundation as specified (Gidwani, paragraph [0038] discloses input data provided as a type of data file, or generated in order to be adapted to the specification of the software, with regards to foundations and performing analysis with regards to foundations, as disclosed in paragraph [0062].)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwani (U.S. PG Pub 2001/0029432 A1), in view of Svensson (“Design of Foundations for Wind Turbines”), and further in view of Al Hamaydeh et al. (“Optimized Frequency-Based Foundation Design for Wind Turbine Towers Utilizing Soul-Structure Interaction”).

As per claim 10, the combination of Gidwani and Svensson discloses claim 10: The system of claim 7.
The combination of Gidwani and Svensson does not expressly disclose:
the design module generates 2D and/or 3D plans along with specifications and structural calculations.

Al Hamaydeh however discloses:
the design module generates 2D and/or 3D plans along with specifications and structural calculations (Al Hamaydeh, page 1486 lines 1 - 5 and Table 4 discloses the design summery for a tower, including the foundation beams and the towers support foundation, interpreted to be obtained from a 3D drawing based on FIG. 7 discloses portions of a 3D model of parts of the tower.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani and the structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains teaching of Svensson with the steel tower support foundation obtained from an optimized design teaching of Al Hamaydeh. The motivation to do so would have been because Al Hamaydeh discloses the benefit of 3D finite element models of tower-foundation-soil systems, and a foundation system design controlled by natural frequency of soil foundation structure system instead of based on strength or serviceability, along with using all-steel foundations that lowered the natural frequency when considering soul-structure interaction (SSI), which provided a more realistic estimate of the natural frequency when accounting for the natural frequency (Al Hamaydeh, page 1486, lines 7 - 15.)

	For claim 11: The combination of Gidwani, Svensson, and Al Hamaydeh discloses claim 11: The system of claim 7, wherein:
the budgeting module generates a preliminary estimate of the pole foundation unit cost delivered to site (Al Hamaydeh, page 1476, lines 27 - 28 discloses an all-steel foundation proposed that would be faster to install and cost less.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani and the structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains teaching of Svensson with the steel tower support foundation obtained from an optimized design teaching of Al Hamaydeh, and the additional teaching of an all-steel foundation proposed, also found in Al Hamaydeh. The motivation to do so would have been because Al Hamaydeh discloses the benefit of 3D finite element models of tower-foundation-soil systems, and a foundation system design controlled by natural frequency of soil foundation structure system instead of based on strength or serviceability, along with using all-steel foundations that lowered the natural frequency when considering soul-structure interaction (SSI), which provided a more realistic estimate of the natural frequency when accounting for the natural frequency (Al Hamaydeh, page 1486, lines 7 - 15.)

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwani (U.S. PG Pub 2001/0029432 A1), hereinafter “Gidwani”, and further in view of Al Hamaydeh et al. (“Optimized Frequency-Based Foundation Design for Wind Turbine Towers Utilizing Soul-Structure Interaction”)

As per claim 16, Gidwani discloses:
a method of performing pole foundation design and fabrication using at least one remote input device and a server operating a software program (Gidwani, paragraph [0025] discloses a personal computer or server, with regards to foundations and performing analysis with regards to foundations, as disclosed in paragraph [0062].) 

Gidwani does not expressly disclose:
the method comprising: configuring optimal foundation designs; 
generating at least on of: design, specification, calculation, budgeting, procurement and fabrication file in response to completion of the foundation designs and saving a file comprising the foundation designs; and fabricating a pole foundation according instructions of the fabrication file, wherein the fabricated pole foundation is monolithic having cellular enclosures, volumetric enclosures or cellular and volumetric enclosures.

	Al Hamaydeh however discloses:
the method comprising configuring optimal foundation designs (Al Hamaydeh, page 1483, lines 19 - 20 discloses optimizing a foundation design, including using variations of beam and pole sizes.)

generating at least on of: design, specification, calculation, budgeting, procurement and fabrication file in response to completion of the foundation designs and saving a file comprising the foundation designs (Al Hamaydeh, page 1483, line 12 discloses a foundation system design, with page 1484, Table 3 discloses existing and alternative foundation designs, with page 1485, lines 5 - 7 through page 1486, lines 1 - 3 and Table 4 shows a final design summary for tower locations.)

fabricating a pole foundation according instructions of the fabrication file, wherein the fabricated pole foundation is monolithic having cellular enclosures, volumetric enclosures or cellular and volumetric enclosures (Al Hamaydeh, page 1486, lines 4 - 5 discloses the design formed in terms of a steel tower support foundation, before it is installed in the field.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani with the steel tower support foundation obtained from an optimized design teaching of Al Hamaydeh. The motivation to do so would have been because Al Hamaydeh discloses the benefit of 3D finite element models of tower-foundation-soil systems, and a foundation system design controlled by natural frequency of soil foundation structure system instead of based on strength or serviceability, along with using all-steel foundations that lowered the natural frequency when considering soul-structure interaction (SSI), which provided a more realistic estimate of the natural frequency when accounting for the natural frequency (Al Hamaydeh, page 1486, lines 7 - 15.)

For claim 18: The combination of Gidwani and Al Hamaydeh discloses claim 18: The fabricated pole foundation of claim 16, wherein:
the pole foundation receives and retains straight shaft poles and tapered shaft poles of different cross-sectional profile (Al Hamaydeh, page 1478, lines 4 - 12 discloses the finite element analysis (FEA) model of the tower-foundation-pile system created, which includes simplified tapered frame element used in the model, with page 1480, lines 1 - 2 adding different modeling techniques in modeling in FIG. 4, including a tapered model and a meshed shell element model shown as a straight mesh.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani with the steel tower support foundation obtained from an optimized design teaching of Al Hamaydeh and the additional teaching of a tapered and straightened model with regards to a foundation design for a tower, also found in Al Hamaydeh. The motivation to do so would have been because Al Hamaydeh discloses the benefit of 3D finite element models of tower-foundation-soil systems, and a foundation system design controlled by natural frequency of soil foundation structure system instead of based on strength or serviceability, along with using all-steel foundations that lowered the natural frequency when considering soul-structure interaction (SSI), which provided a more realistic estimate of the natural frequency when accounting for the natural frequency (Al Hamaydeh, page 1486, lines 7 - 15.)

For claim 19: The combination of Gidwani and Al Hamaydeh discloses claim 19: The fabricated pole foundation of claim 16, wherein:
the pole is formed of metallic or non-metallic material (Al Hamaydeh, page 1486, lines 4 - 5 discloses an optimized all-steel tower support foundation from the design before installation.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing analysis with regards to foundations and computer environment to perform the analysis teaching of Gidwani with the steel tower support foundation obtained from an optimized design teaching of Al Hamaydeh and the additional teaching of an all-steel tower support foundation, also found in Al Hamaydeh. The motivation to do so would have been because Al Hamaydeh discloses the benefit of 3D finite element models of tower-foundation-soil systems, and a foundation system design controlled by natural frequency of soil foundation structure system instead of based on strength or serviceability, along with using all-steel foundations that lowered the natural frequency when considering soul-structure interaction (SSI), which provided a more realistic estimate of the natural frequency when accounting for the natural frequency (Al Hamaydeh, page 1486, lines 7 - 15.)

Allowable Subject Matter
Claims 4, 5, 12, 14, 17, and 20 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Gidwani (U.S. PG Pub 2001/0029432 A1) discloses analysis performed with regards to foundations and computer environment, Svensson (“Design of Foundations for Wind Turbines”), discloses structural analysis, including computing forces, displacements, and rotations in piles, as well as stresses and strains, and Al Hamaydeh et al. (“Optimized Frequency-Based Foundation Design for Wind Turbine Towers Utilizing Soul-Structure Interaction”) adds an all- steel tower support foundation obtained from an optimized design.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 4. The system of claim 1, wherein the foundation program includes at least one algorithm that optimizes the structural design while minimizing the production costs and/or shipping costs.

Claim 5. The system of claim 1, wherein the foundation program includes an algorithm that generates a document for a municipal plan review submittal.

Claim 12. The system of claim 7, wherein the module may generate submittal information formatted to meet the required local plan review jurisdiction standard.

Claim 14. The system of claim 7, wherein the procurement module enables a purchaser to procure the pole foundation online and obtain projected foundation delivery date.

Claim 17. The fabricated pole foundation of claim 16, wherein the foundation is fabricated by additive technology

Claim 20. The fabricated pole foundation of claim 16, wherein the software program may also include built-in weighted and relational logic to process at least one of environmental, structural, jurisdictional and architectural parameter, and may include a self-learning code to track and improve its performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
June 4, 2022